        Case 5:20-cr-40038-HLT Document 1 Filed 07/22/20 Page 1 of 6




__________________________________________________________

          UNITED STATES DISTRICT COURT
                         DISTRICT OF KANSAS
UNITED STATES OF AMERICA,
             PLAINTIFF,

vs.                                                       20-40038-HLT
                                                CASE NO. ____________

ANTONIO LAWRENCE,
            DEFENDANT.

                             INDICTMENT

THE GRAND JURY CHARGES:

                                COUNT ONE

      On or about February 7, 2019, in the District of Kansas, the defendant,

                          ANTONIO LAWRENCE

did knowingly employ, use, persuade, induce, entice, or coerce any minor, to

engage in sexually explicit conduct for the purpose of producing any visual

depiction of such conduct using materials that have been mailed, shipped,

and transported in an affecting interstate and foreign commerce by any

means, including by computer, and the visual depiction was transported

using any means and facility of interstate and foreign commerce including by

computer. This was in violation of Title 18, United State Code, § 2251(a),

with reference to Title 18 United States Code, § 2251(e).



                                       1
        Case 5:20-cr-40038-HLT Document 1 Filed 07/22/20 Page 2 of 6




                                COUNT TWO

      On or about February 6, 2019, in the District of Kansas, the defendant,

                          ANTONIO LAWRENCE

did knowingly distribute visual depictions of minors that had been mailed,

and had been shipped and transported in or affecting interstate and foreign

commerce, by any means including by computer, and the production of such

visual depictions involved the use of minors engaging in sexually explicit

conduct as defined in Title 18, United States Code, § 2256 and such visual

depictions were of such conduct. This was in violation of Title 18, United

State Code, § 2252(a)(2)(A) & (B), with reference to Title 18 United States

Code, § 2252(b)(1).

                              COUNT THREE

      On or about February 7, 2019 in the District of Kansas, the defendant,

                          ANTONIO LAWRENCE

did knowingly distribute visual depictions of minors that had been mailed,

and had been shipped and transported in or affecting interstate and foreign

commerce, by any means including by computer, and the production of such

visual depictions involved the use of minors engaging in sexually explicit

conduct as defined in Title 18, United States Code, § 2256 and such visual

depictions were of such conduct. This was in violation of Title 18, United



                                       2
        Case 5:20-cr-40038-HLT Document 1 Filed 07/22/20 Page 3 of 6




State Code, § 2252(a)(2)(A) & (B), with reference to Title 18 United States

Code, § 2252(b)(1).

                               COUNT FOUR

      On or about May 1, 2019, in the District of Kansas, the defendant

                          ANTONIO LAWRENCE

did knowingly possess and knowingly access with intent to view at least one

(1) matter which contained any visual depiction of minors that had been

shipped and transported using any means and facility of interstate and

foreign commerce, including by computer and was produced using materials

which had been mailed and shipped and transported using any means and

facility of interstate and foreign commerce and the production of such visual

depictions involved the use of minors engaging in sexually explicit conduct as

defined in Title 18, United States Code, § 2256, and such visual depictions

were of such conduct. This was in violation of Title 18, United State Code,

§ 2252(a)(4)(B), with reference to Title 18 United States Code, § 2252(b)(2).

                                                       A TRUE BILL.

July 22, 2020                         s/Foreperson
DATE                                FOREPERSON OF THE GRAND JURY



s/ Stephen A. Hunting, #21648
for Stephen R. McAllister, #15845
UNITED STATES ATTORNEY
DISTRICT OF KANSAS

                                       3
        Case 5:20-cr-40038-HLT Document 1 Filed 07/22/20 Page 4 of 6




444 SE Quincy, Suite 290
Topeka, KS 66683
Phone: (785) 295-2850
Fax: (785) 295-2853
Stephen.mcallister@usdoj.gov

[It is requested that trial be held in Topeka, Kansas.]

                                 PENALTIES

Count 1:     18 U.S.C. § § 2251(a) & 2251(e)

            NLT than 15 years and NMT than 30 years imprisonment
            NMT $250,000 fine
            NLT 5 years and NMT Life supervised release
            Restitution
            NMT $35,000 child pornography assessment
            $5,000 JVTA assessment (pursuant to 18 U.S.C. 3014(a)(3))
            $100 special assessment fee

      If the defendant has a prior conviction relating to aggravated sexual
      abuse, sexual abuse, or abusive sexual conduct involving a minor or
      ward:

            NLT 25 years and NMT 50 years imprisonment
            NMT $250,000 fine
            NLT 5 years and NMT Life supervised release
            Restitution
            NMT $35,000 child pornography assessment
            $5,000 JVTA assessment (pursuant to 18 U.S.C. 3014(a)(3))
            $100 special assessment fee

      If the defendant has two or more prior convictions relating to
      aggravated sexual abuse, sexual abuse, or abusive sexual conduct
      involving a minor or ward:

            NLT 35 years and NMT Life
            NMT $250,000 fine
            NLT 5 years and NMT Life supervised release
            Restitution
            NMT $35,000 child pornography assessment

                                       4
       Case 5:20-cr-40038-HLT Document 1 Filed 07/22/20 Page 5 of 6




         $5,000 JVTA assessment (pursuant to 18 U.S.C. 3014(a)(3))
         $100 special assessment fee

Counts 2 and 3: 18 U.S.C. § § 2252(a)(2)(A)&(B) & 2252(b)(1)

           NLT than 5 years and NMT than 20 years imprisonment
           NMT $250,000 fine
           NLT 5 years and NMT Life supervised release
           Restitution
           NMT $35,000 child pornography assessment
           $5,000 JVTA assessment (pursuant to 18 U.S.C. 3014(a)(3))
           $100 special assessment fee

     If the defendant has a prior conviction relating to aggravated sexual
     abuse, sexual abuse, or abusive sexual conduct involving a minor or
     ward:

           NLT 15 years and NMT 40 years imprisonment
           NMT $250,000 fine
           NLT 5 years and NMT Life supervised release
           Restitution
           NMT $35,000 child pornography assessment
           $5,000 JVTA assessment (pursuant to 18 U.S.C. 3014(a)(3))
           $100 special assessment fee

Count 4:    18 U.S.C. § § 2252(a)(4)(B) & 2252(b)(2)

           NMT 10 years imprisonment
           NMT $250,000 fine
           NLT 5 years and NMT Life supervised release
           Restitution
           NMT $17,000 child pornography assessment
           $5,000 JVTA assessment (pursuant to 18 U.S.C. 3014(a)(3))
           $100 special assessment fee

     If the defendant is found to have possessed any matter that involved
     prepubescent minors or minors who have not attained 12 years of age
     the penalties are:

         NMT 20 years imprisonment
         NMT $250,000 fine

                                     5
  Case 5:20-cr-40038-HLT Document 1 Filed 07/22/20 Page 6 of 6




      NLT 5 years and NMT Life supervised release
      Restitution
      NMT $17,000 child pornography assessment
      $5,000 JVTA assessment (pursuant to 18 U.S.C. 3014(a)(3))
      $100 special assessment fee

If the defendant has a prior conviction relating to aggravated sexual
abuse, sexual abuse, or abusive sexual conduct involving a minor or
ward:

      NLT 10 years and NMT 20 years imprisonment
      NMT $250,000 fine
      NLT 5 years and NMT Life supervised release
      Restitution
      NMT $17,000 child pornography assessment
      $5,000 JVTA assessment (pursuant to 18 U.S.C. 3014(a)(3))
      $100 special assessment fee




                                6
